Fourth Court of Appeals
                               San Antonio, Texas
                                    September 2, 2014

                                   No. 04-13-00424-CV

                                  Donald E. CARTER,
                                       Appellant

                                            v.

                ATTORNEY GENERAL OF THE STATE OF TEXAS,
                               Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1993EM500955
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER

    Appellant's motion for enlargement of time to file motion for rehearing is hereby
GRANTED. Appellant's motion for rehearing is due on or before September 22, 2014.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court